Citation Nr: 0315704	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  97-25 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left leg with chronic venous insufficiency and phlebitis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
March 1947, from October 1947 to December 1960, and from 
January 1964 to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  This case was remanded by the Board in 
July 1999 for further development; it was returned to the 
Board in May 2003.

The Board notes that a July 2002 VA fee basis psychiatric 
examiner diagnosed the veteran with PTSD by history, and with 
vascular dementia (with history of delusions).  The examiner 
indicated that while the dementia was unrelated to the 
service-connected PTSD, the dementia was related to the 
veteran's service-connected varicose vein disability.  The 
issue of entitlement to service connection on a secondary 
basis for vascular dementia having been reasonably raised by 
the record, this matter is referred to the RO for appropriate 
action.

(Although the veteran is considered incompetent for VA 
purposes and a legal custodian has been appointed, the legal 
custodian is not prosecuting the appeal.)  


REMAND

On November 9, 2000, following the last remand of the case to 
the RO by the Board, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Review of the record discloses that while the veteran 
arguably has been informed of the information and evidence 
necessary to substantiate his claims, there is no indication 
that he has been advised, with respect to either claim, of 
what evidence VA would obtain for him and of what evidence he 
was responsible for submitting.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In order to ensure that the veteran 
receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate.

In addition, the Board's July 1999 remand requested that the 
RO afford the veteran a VA examination which provided 
clinical findings sufficient to evaluate the veteran's 
service-connected left leg varicose vein disability under the 
two sets of rating criteria applicable to his claim.  The 
record reflects that the veteran was afforded a VA fee basis 
examination of his left leg varicose vein disability in July 
2002, but that adequate clinical findings to accurately rate 
the disability were not provided.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should 
schedule the veteran for a VA 
vascular examination by a physician 
with appropriate expertise to 
determine the nature, extent and 
severity of the veteran's left lower 
extremity varicose veins with 
chronic venous insufficiency and 
phlebitis.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should specifically address 
whether the following are present or 
absent:

A.  left leg varicose veins 
which are asymptomatic, 
palpable or visible;

B.  intermittent edema of the 
left lower extremity or aching 
and fatigue in the leg after 
prolonged standing or walking, 
with symptoms relieved by 
elevation of the extremity or 
compression hosiery;	

C.  persistent edema, 
incompletely relieved by 
elevation of the extremity;

D.  stasis pigmentation, 
eczema, subcutaneous 
induration, or persistent 
ulceration; 

E.  massive board-like edema 
with constant pain at rest;

F.  varicosities of superficial 
veins below the knee, with 
symptoms of pain or cramping on 
exertion;

G.  involvement of superficial 
veins above and below the knee, 
with varicosities of the long 
saphenous vein, ranging in size 
from 1 to 2 cm. in diameter, 
with symptoms of pain or 
cramping on exertion, but with 
no involvement of the deep 
circulation;

H.  involvement of superficial 
veins above and below the knee, 
with involvement of the long 
saphenous vein, ranging over 2 
cm. in diameter, marked 
distortion and sacculation, 
with edema and episodes of 
ulceration, but with no 
involvement of the deep 
circulation;

I.  secondary involvement of 
the deep circulation, as 
demonstrated by Trendelenburg's 
and Perthe's tests, with 
ulceration and pigmentation.

The physician should also provide an 
opinion concerning the impact of the 
veteran's disability on his ability 
to work.  The rationale for all 
opinions expressed should be 
provided.  The claims folders, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
report is to reflect that a review 
of the claims files was made.  

5.  The RO should also arrange for a 
VA psychiatric examination of the 
veteran by a physician with 
appropriate expertise to determine 
the extent of his service-connected 
PTSD.  The examiner should indicate 
with respect to each of the 
psychiatric symptoms identified 
under the new schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
To the extent possible, the examiner 
should distinguish the 
manifestations of the veteran's PTSD 
from those of any other psychiatric 
disorders found to be present, to 
include dementia.  The examiner 
should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the veteran's service-connected 
PTSD, to include whether it renders 
the veteran unemployable, and a 
global assessment of functioning 
score with an explanation of the 
significance of the score assigned.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims files must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims files was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues on appeal.  
Consideration should be given to 
both old and new rating criteria for 
evaluating service-connected 
varicose vein disability and 
service-connected PTSD.  See 62 Fed. 
Reg. 65,207 (Dec. 11, 1997); 61 Fed. 
Reg. 52,695-52,702 (1996).  The RO 
should also determine whether the 
case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to both 
old and new rating criteria for evaluating varicose veins and 
PTSD.  62 Fed. Reg. 65,207 (Dec. 11, 1997); 61 Fed. Reg. 
52,695-52,702 (1996).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

